IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

HENRY WATKINS SKINNER

VS.                                                         CAUSE NUMBER AP-77,046

THE STATE OF TEXAS

                                           ORDER

       The above styled and numbered cause is before this Court on direct appeal from

appellant’s DNA appeal in Cause No. 5216 from the 31st District Court of Gray County.

       The Court is of the opinion the following exhibits should be inspected:

               1. State’s Exhibit No. 31A
               2. Defendant’s Exhibit Nos. 30, 32, 33, and 38


       Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Gray County is ordered to file

these exhibits with the Clerk of this Court on or before the 4th day of September, 2015.

       IT IS SO ORDERED THIS THE 20th DAY OF AUGUST, 2015



                                         PER CURIAM

EN BANC

DO NOT PUBLISH